COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      John Scherer v. Texas Coast Yachts, LLC and Fountaine Pajot, S.A.

Appellate case number:    01-20-00412-CV

Trial court case number: CV-0078309

Trial court:              County Court at Law No. 2 of Galveston County

Appellant’s motion for en banc reconsideration is denied.

It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the En Banc Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: September 1, 2022